DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20, Line 19: the limitation “a plurality of longitudinally extending struts, the expandable cage, the expandable cage configured to…” is suggested to read “a plurality of longitudinally extending struts, 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Actuation mechanism in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette (US PGPub 2014/0155830) in view of Sisskind (US Patent 6,355,051).
Regarding Claim 1, Bonnette teaches a thrombectomy catheter, comprising: 
a catheter body (12D; Figure 19; Paragraph 0116) extending from a proximal portion (the examiner is interpreting a proximal portion as the portion closest to the user, which attaches to manifold 14; see Figure 3 for illustration) to a distal portion (the Examiner is interpreting distal portion as the portion furthest from the user and attached to tip 40; Figure 19 and 22) and including a catheter lumen (53) extending between the proximal portion and the distal portion (Figure 19; Paragraph 0123); 
a high pressure tube (50) extending through the catheter lumen (53) from the catheter proximal portion toward the catheter distal portion (Figure 19 and Figure 20), the high pressure tube (50) configured for communication with a fluid source (42; Figure 1) near the catheter proximal portion (Paragraph 0119; Figure 19 and Figure 22); 
a fluid jet emanator (52D) in communication with the high pressure tube (50; Figure 19 and 21; Paragraph 0116), the fluid jet emanator (52D; Figure 21) having at least one jet orifice (122A-N and 106 A-N; Figures 20-22) for directing at least one fluid jet (132) from said fluid jet emanator (52D) through the catheter lumen (53; Figure 22; Paragraph 0116); 
an outflow orifice (130) located along a catheter (12D) perimeter of the catheter distal portion of the catheter body (Paragraph 0116; Figures 19, 20 and 22); 
an entrainment inflow orifice (38) positioned along the distal portion of the catheter body (Paragraph 0116; Figures 19, 20 and 22); and 
an accessory device (37) disposed within the catheter lumen (Paragraph 0120), the accessory device comprising:
an elongate member (Paragraph 0120)  proximal portion and a distal portion (as seen in Figure 22 and 26; distal is being interpreted as the tip end closest to the target site) disposed within the catheter lumen (53) (Figure 3 and Figure 22; Paragraphs 0120).
an elongated member (Paragraph 0120) having proximal portion and a distal portion; 
While Bonnette discloses that the accessory device (37) can be a filter guidewire, Bonnette fails to explicitly teach the accessory device comprises an expandable cage comprising a plurality of longitudinally extending struts, the expandable cage disposed adjacent to the distal portion of the elongated member such that a length of the distal portion extends distally beyond a distal end of the expandable cage.
Sisskind discloses a guidewire filter device (Figure 1) comprising an elongate member (12) having a proximal portion (Figure 4) and distal portion (Figure 1); and an expandable cage (11; Figure 1) comprising a plurality of longitudinally extending struts (16), the expandable cage disposed adjacent to the distal portion of the elongated member such that a length (30) of the distal portion extends distally beyond a distal end of the expandable cage (11; Figure 1).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the guidewire filter taught by Sisskind with the guidewire filter as taught by Bonnette since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art; In this case, the guidewire filter would be sufficient to provide expansion of tissue or to anchor to tissue during the procedure.
Regarding Claim 2, the combination of references disclosed above teaches the thrombectomy catheter of claim 1, wherein Sisskind teaches the expandable cage (11) is configured to move between a collapsed configuration (Figures 2A-2B) and an expanded configuration (Figure 1).
Regarding Claim 3, the combination of references disclosed above teaches the thrombectomy catheter of claim 2, wherein Sisskind teaches the expandable cage is self-expanding (Column 5, Lines 24-30 discloses that the materials used are shape memory materials).
Regarding Claim 4, the combination of references disclosed above teaches the thrombectomy catheter of claim 2, wherein Sisskind teaches further comprising an actuation mechanism, the actuation mechanism configured to move the expandable cage between the collapsed configuration and the expanded configuration (Figure 4).
Regarding Claim 5, the combination of references disclosed above teaches the thrombectomy catheter of claim 2, wherein Sisskind teaches the expandable cage is a cut tube (Column 5, Lines 20-24).
 Regarding Claim 6, the combination of references disclosed above teaches the thrombectomy catheter of claim 2, wherein Sisskind teaches the expandable cage comprises a plurality of strands extending from a proximal end of the expandable cage to a distal end of the expandable cage (Figures 2A-2B).
Regarding Claim 7, the combination of references disclosed above teaches the thrombectomy catheter of claim 6, but fails to disclose wherein each strand of the plurality of strands is formed from two or more wires.
Since Sisskind discloses the claimed invention ( in that the strand is a wire (see Figures 2A-3)) except for each strand to be formed from 2 or more wires, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to duplicate the wires forming each strand of the cage, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claim 8, the combination of references disclosed above teaches the thrombectomy catheter of claim 6, Sisskind discloses wherein a proximal end and a distal end of each strand of the plurality of strands are coupled to the elongated member (See Figure 1).
Regarding Claim 9, the combination of references disclosed above teaches the thrombectomy catheter of claim 1, wherein Sisskind teaches the elongated member comprises a tubular member (Figure 1).
Regarding Claim 10, the combination of references disclosed above teaches the thrombectomy catheter of claim 9, wherein Sisskind teaches the struts of the expandable cage are formed by removing material from the tubular member (Column 5, Lines 20-24).
Regarding Claim 11, the combination of references disclosed above teaches the thrombectomy catheter of claim 6, wherein when in the expanded configuration, the plurality of strands are configured to curve away from a longitudinal axis of the accessory device along a length of the plurality of strands such that a cross- sectional diameter of the expandable cage in the expanded configuration is larger than a cross-sectional diameter of the expandable cage in the collapsed configuration (Figures 1 and Figures 2A-2B)
Regarding Claim 13, the combination of references disclosed above teaches the thrombectomy catheter of claim 1, further comprising a control handle releasably secured (see Claim 5) adjacent to a proximal end of the accessory device (Figure 7 and Claim 5).
Regarding Claim 14, the combination of references disclosed above teaches the thrombectomy catheter of claim 1, wherein Bonnette teaches the accessory device (37) is slidably and/or rotationally disposed within the catheter lumen (Paragraph 0120).
Regarding Claim 15, Bonnette teaches a thrombectomy catheter, comprising: 
a catheter body (12D; Figure 19; Paragraph 0116) extending from a proximal portion (the examiner is interpreting a proximal portion as the portion closest to the user, which attaches to manifold 14; see Figure 3 for illustration) to a distal portion (the Examiner is interpreting distal portion as the portion furthest from the user and attached to tip 40; Figure 19 and 22) and including a catheter lumen (53) extending between the proximal portion and the distal portion (Figure 19; Paragraph 0123); 
a high pressure tube (50) extending through the catheter lumen (53) from the catheter proximal portion toward the catheter distal portion (Figure 19 and Figure 20), the high pressure tube (50) configured for communication with a fluid source (42; Figure 1) near the catheter proximal portion (Paragraph 0119; Figure 19 and Figure 22); 
a fluid jet emanator (52D) in communication with the high pressure tube (50; Figure 19 and 21; Paragraph 0116), the fluid jet emanator (52D; Figure 21) having at least one jet orifice (122A-N and 106 A-N; Figures 20-22) for directing at least one fluid jet (132) from said fluid jet emanator (52D) through the catheter lumen (53; Figure 22; Paragraph 0116); 
an outflow orifice (130) located along a catheter (12D) perimeter of the catheter distal portion of the catheter body (Paragraph 0116; Figures 19, 20 and 22); 
an entrainment inflow orifice (38) positioned along the distal portion of the catheter body (Paragraph 0116; Figures 19, 20 and 22); and 
an accessory device (37) disposed within the catheter lumen (Paragraph 0120), the accessory device comprising:
an elongated member (Paragraph 0120) having proximal portion and a distal portion; 
While Bonnette discloses that the accessory device (37) can be a filter guidewire, Bonnette fails to explicitly teach the accessory device comprises an elongated member having a proximal portion and a distal portion; and an expandable cage comprising a plurality of longitudinally extending struts, the expandable cage disposed adjacent to the distal portion of the elongated member such that a length of the distal portion extends distally beyond a distal end of the expandable cage; and a handle releasably secured to the elongated member adjacent to a proximal portion of the elongated member and configured to rotate independent of the catheter tube.
Sisskind discloses a guidewire filter device (Figure 1) comprising an elongate member (12) having a proximal portion (Figure 4) and distal portion (Figure 1); and an expandable cage (11; Figure 1) comprising a plurality of longitudinally extending struts (16), the expandable cage disposed adjacent to the distal portion of the elongated member such that a length (30) of the distal portion extends distally beyond a distal end of the expandable cage (11; Figure 1), and a handle (Figure 7) releasably secured (see Claim 5) to the elongated member adjacent to a proximal portion of the elongated member and configured to rotate independent of the catheter tube (Figure 4).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the guidewire filter taught by Sisskind with the guidewire filter as taught by Bonnette since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art; In this case, the guidewire filter would be sufficient to provide expansion of tissue or to anchor to tissue during the procedure.
Regarding Claim 16, the combination of references disclosed above teaches the thrombectomy catheter of claim 15, wherein Sisskind teaches the expandable cage (11) comprises a plurality of strands (16) extending from a proximal end of the expandable cage to a distal end of the expandable cage (Figure 1).
Regarding Claim 17, the combination of references disclosed above teaches the thrombectomy catheter of claim 16, wherein Sisskind teaches a proximal end and a distal end of each strand of the plurality of strands (16) are coupled to the elongated member (12; Figure 1).
Regarding Claim 18, the combination of references disclosed above teaches the thrombectomy catheter of claim 15, wherein Sisskind teaches the elongated member (12) comprises a tubular member (Figure 1).
Regarding Claim 19, the combination of references disclosed above teaches the thrombectomy catheter of claim 18, wherein the struts (16) of the expandable cage are formed by removing material from the tubular member (Column 5, Lines 20-24).
Regarding Claim 20, the combination of references disclosed above teaches a thrombectomy catheter comprising: 
a catheter body (12D; Figure 19; Paragraph 0116) extending from a proximal portion (the examiner is interpreting a proximal portion as the portion closest to the user, which attaches to manifold 14; see Figure 3 for illustration) to a distal portion (the Examiner is interpreting distal portion as the portion furthest from the user and attached to tip 40; Figure 19 and 22) and including a catheter lumen (53) extending between the proximal portion and the distal portion (Figure 19; Paragraph 0123); 
a high pressure tube (50) extending through the catheter lumen (53) from the catheter proximal portion toward the catheter distal portion (Figure 19 and Figure 20), the high pressure tube (50) configured for communication with a fluid source (42; Figure 1) near the catheter proximal portion (Paragraph 0119; Figure 19 and Figure 22); 
a fluid jet emanator (52D) in communication with the high pressure tube (50; Figure 19 and 21; Paragraph 0116), the fluid jet emanator (52D; Figure 21) having at least one jet orifice (122A-N and 106 A-N; Figures 20-22) for directing at least one fluid jet (132) from said fluid jet emanator (52D) through the catheter lumen (53; Figure 22; Paragraph 0116); 
an outflow orifice (130) located along a catheter (12D) perimeter of the catheter distal portion of the catheter body (Paragraph 0116; Figures 19, 20 and 22); 
an entrainment inflow orifice (38) positioned along the distal portion of the catheter body (Paragraph 0116; Figures 19, 20 and 22); and 
an accessory device (37) disposed within the catheter lumen (Paragraph 0120), the accessory device comprising:
an elongated member (Paragraph 0120) having proximal portion and a distal portion; 
While Bonnette discloses that the accessory device (37) can be a filter guidewire, Bonnette fails to explicitly teach the accessory device comprises an elongated member having a proximal portion and a distal portion; and a an expandable cage comprising a plurality of longitudinally extending struts, the expandable cage, the expandable cage configured to move between a collapsed configuration and an expanded configuration and disposed adjacent to the distal portion of the elongated member such that a length of the distal portion extends distally beyond a distal end of the expandable cage; and a handle releasably secured to the elongated member adjacent to the proximal portion of the elongated member.
Sisskind discloses a guidewire filter device (Figure 1) comprising an elongate member (12) having a proximal portion (Figure 4) and distal portion (Figure 1); and an expandable cage (11; Figure 1) comprising a plurality of longitudinally extending struts (16), the expandable cage configured to move between a collapsed configuration and an expanded configuration and disposed adjacent to the distal portion of the elongated member such that a length (30) of the distal portion extends distally beyond a distal end of the expandable cage (11; Figure 1), and a handle (Figure 7) releasably secured (see Claim 5) to the elongated member adjacent to a proximal portion of the elongated member.
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the guidewire filter taught by Sisskind with the guidewire filter as taught by Bonnette since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art; In this case, the guidewire filter would be sufficient to provide expansion of tissue or to anchor to tissue during the procedure.

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose: wherein when in the expanded configuration, each strand of the plurality of strands has a generally helically shape such that a distal end of each strand is circumferentially offset from a proximal end of a same strand.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED G GABR/Examiner, Art Unit 3771